EXHIBIT 10.67
 
COLLATERALIZED GUARANTY


 
1.           In consideration of credit and financing accommodations granted or
to be granted by IBM Credit LLC with an office located at 4111Northside Parkway,
Atlanta, GA 30327 ("IBM Credit") to En Pointe Technologies Sales, Inc.
("Customer"), which is in the best interest of En Pointe Technologies, Inc.
("Guarantor"), and for other good and valuable consideration received, Guarantor
jointly and severally guaranties to IBM Credit, from property held separately,
jointly or in community, the prompt and unconditional performance and payment by
Customer of any and all obligations, liabilities, contracts, mortgages, notes,
trust receipts, secured transactions, inventory financing and security
agreements, and commercial paper on which Customer is in any manner obligated,
heretofore, now, or hereafter owned, contracted or acquired by IBM Credit
("Liabilities"), whether the Liabilities are individual, joint, several,
primary, secondary, direct, contingent or otherwise. Guarantor also agrees to
indemnify IBM Credit and hold IBM Credit harmless against any losses it may
sustain and expenses it may incur, suffer or be liable for as a result of or in
any way arising out of, following, or consequential to any transactions with or
for the benefit of Customer.
 
2.           Guarantor represents and covenants that its name as stated above is
the exact name of Guarantor as set forth in its charter or other organizational
record. Guarantor represents that it is duly organized under the laws of the
State of Delaware and the organization document creating Guarantor has been
filed in the appropriate office of such State. Guarantor's organization
identification number assigned by its State of organization is 2589668. 
Guarantor represents that its principal place of business is located at:
18701 S. Figueroa Street, Gardena, CA 90248-4506. Guarantor represents that its
business is conducted as a corporation. Guarantor will not change its name,
location (as defined in Article 9 of the U.C.C.) or State of organization
without providing IBM Credit at least 30 days prior written notice of any such
change . Guarantor will provide IBM Credit at least thirty (30) days prior
written notice of any change in Guarantor's chief executive office or principal
place of business. The Collateral (as defined below) shall be kept at
Guarantor's principal place of business and at the following addresses:  various
branches
throughout                                                                                                                                             


Guarantor will notify IBM Credit if any Collateral is moved to any other
address. Guarantor and Guarantor's predecessors have done business during the
last six (6) months only under the following names:
 
This paragraph is not in any manner intended to limit the extent of IBM Credit's
security interest in the Collateral.
 
3.   If Customer fails to pay or perform any Liabilities to IBM Credit when due,
all Liabilities to IBM Credit shall then be deemed to have become immediately
due and payable, and Guarantor shall then pay upon demand the full amount of all
sums owed to IBM Credit by Customer, together with all expenses, including
reasonable attorney's fees.
 
4.   The liability of Guarantor is direct and unconditional and shall not be
affected by any extension, renewal or other change in the terms of payment of
any security agreement or any other agreement between IBM Credit and Customer,
or any change in the manner, place or terms of payment or performance thereof,
or the release, settlement or compromise of or with any party liable for the
payment or performance thereof, or the waiver of any default or event of default
under any financing agreement between IBM Credit and Customer, or the release or
non-perfection of any security thereunder, any change in Customer's financial
condition, or the interruption of business relations between IBM Credit and
Customer. This Guaranty is and shall be deemed to be a continuing guaranty and
shall remain in full force and effect until the indefeasible payment in full of
the Liabilities and any other amounts payable under this Guaranty and the
cessation of all obligations of IBM Credit to extend credit to Customer.
Guarantor acknowledges that its obligations hereunder are in addition to and
independent of any agreement or transaction between IBM Credit and Customer or
any other person creating or reserving any lien, encumbrance or security
interest in any property of Customer or any other person as security for any
obligation of Customer. IBM Credit need not exhaust its rights or recourse
 




 
 
 


CoIIGuar.lvvp (8/21/01)                                 Page 1 of
6                                01-15-2003
 
 

--------------------------------------------------------------------------------



against Customer or any other person or any security IBM Credit may have at any
time before being entitled to payment from Guarantor.


 
5.   To secure payment of all of Guarantor's current and future debts and
obligations to IBM Credit, whether under this Guaranty or any other agreement
between IBM Credit and Guarantor, whether direct or contingent, Guarantor does
assign, pledge and give to IBM Credit a security interest in all of Guarantor's
personal property, whether now owned or hereafter acquired or existing and
wherever located, including the following: all goods, including inventory and
equipment, and all parts thereof, attachments, accessories and accessions
thereto, products thereof and documents therefor; all accounts, chattel paper,
instruments, negotiable documents, promissory notes, general intangibles
(including contract rights, software and licenses), deposit accounts, commercial
tort claims, intellectual property, investment property, pledged notes, letter
of credit rights, supporting obligations, obligations of any kind owing to
Guarantor, whether or not arising out of or in connection with the sale or lease
of goods or the rendering of services and all books, invoices, documents and
other records in any form evidencing or relating to any of the foregoing; all
substitutions and replacements for all of the foregoing, and all products or
proceeds of all of the foregoing (all of the above assets are defined pursuant
to the provisions of Article 9 of the Uniform Commercial Code as in effect in
the State of New York and are hereinafter referred to as the "Collateral").
 
6.   IBM Credit shall have the right, but not the obligation, from time to time,
as IBM Credit in its sole discretion may determine, and with advance notice to
Guarantor, to no more than 3 times per year,: (a) examine the Collateral; (b)
appraise it as security; (c) verify its condition and nonuse; (d) verify that
all Collateral has been properly accounted for and this Agreement complied with,
and (e) assess, examine, check and make copies of any and all of Guarantor's
books, records and files relating only to International Business Machines
Corporation and/or IBM Global Services.
 
7.   If Guarantor does not comply with any of the terms of this Agreement, or
Guarantor fails to fulfill any obligation to IBM Credit or any of IBM Credit's
affiliates under any other agreement between IBM Credit and Guarantor or between
Guarantor and any of IBM Credit's affiliates, or Guarantor becomes insolvent or
ceases to do business as a going concern, or a bankruptcy, insolvency
proceeding, arrangement or reorganization is filed by or against Guarantor, or
any of Guarantor's property is attached or seized, or a receiver is appointed
for Guarantor, or Guarantor commits any act which impairs the prospect of full
performance or satisfaction of Guarantor's obligations to IBM Credit, or
Guarantor shall lose any franchise, permission, license or right to conduct its
business, or Guarantor misrepresents its financial condition or organizational
structure, or whenever IBM Credit deems the debt or Collateral to be insecure:
 
 
(a) IBM Credit may call all or any part of the amount Guarantor or Customer owes
IBM Credit or IBM Credit's affiliates due and payable immediately, if permitted
by applicable law, together with court costs and all costs and expenses of IBM
Credit's repossession and collection activity, including, but not limited to
reasonable attorney's fees.
 
(b) Guarantor will hold and keep the Collateral in trust, in good order and
repair, for IBM Credit's benefit and shall not exhibit or sell it.
 
(c) Upon IBM Credit's demand, Guarantor will immediately deliver the Collateral
to IBM Credit, in good order and repair, at a place reasonably convenient to IBM
Credit, together with all related documents; or IBM Credit may, in IBM Credit's
sole discretion and without demand, take immediate possession of the Collateral,
together with all related documents.
 
(d) Guarantor waives and releases: (i) any and all claims and causes of action
which Guarantor may now or ever have against IBM Credit as a result of any
possession, repossession, collection or sale by IBM Credit of any of the
Collateral, notwithstanding the effect of such possession, repossession,
collection or sale upon Guarantor's business; (ii) all rights of redemption from
any such sale; and (iii) the benefit of all valuation, appraisal and exemption
laws. If IBM Credit seeks to take possession of any of the Collateral by
replevin or other court process, Guarantor does not waive any notice, bonds,
surety and security relating thereto required by any statute, court rule or
otherwise
 


 
 


CollGuar.lwp (8/21/01)                                Page 2 of
6                                01-15-2003
 
 

--------------------------------------------------------------------------------


as an incident to such possession and any demand for possession of the
Collateral prior to the commencement of any suit or action to recover possession
thereof.
 
(e)   Guarantor appoints IBM Credit or any person IBM Credit may delegate as its
duly authorized Attorney-in-Fact (without notifying Guarantor) to do, in IBM
Credit's sole discretion, any of the following: (i) sell, assign, transfer,
negotiate or pledge any and all accounts, chattel paper, or contract rights;
(ii) endorse Guarantor's name on any and all notes, checks, drafts, or other
forms of exchange received as payment on any accounts, chattel paper and
contract rights, for deposit in IBM Credit's account; (iii) grant any extension,
rebate or renewal on any and all accounts, chattel paper or contract rights, or
enter into any settlement thereof; (iv) demand, collect and receive any and all
amounts due on accounts, chattel paper and contract rights; and (v) exercise any
and all rights Guarantor has in the Collateral.


(f)   In the event Guarantor or IBM Credit brings any action or asserts any
claim which arises out of this Agreement, any other agreement or any of
Guarantor's and IBM Credit's business dealings, the prevailing party shall be
entitled to all court costs and all costs and expenses incurred relating to such
action of claim including, but not limited to, reasonable attorney's fees.
 
8.   IBM Credit may also declare a default under this Agreement and exercise any
and all rights and remedies available herein, if, in IBM Credit's sole
discretion, IBM Credit determines that the Collateral has materially decreased
in value, and Guarantor has been unable to either: (a) provide IBM Credit with
additional Collateral in a form and substance satisfactory to IBM Credit; or (b)
reduce the total indebtedness of Customer by an amount sufficient to IBM Credit.
 
9.   IBM Credit has and will always possess all the rights and remedies of a
secured party under law, and IBM Credit's rights and remedies are and will
always be cumulative. Guarantor acknowledges and agrees that the Collateral is
the subject of widely distributed standard price quotations and is customarily
sold in a recognized market. Guarantor agrees that a private sale by IBM Credit
of any of the Collateral to a recognized dealer in those types of Collateral is
a commercially reasonable sale. Further, Guarantor agrees that IBM Credit's
delivery of any of the Collateral to a distributor or manufacturer, with a
request that it repurchase Collateral, as provided in any repurchase agreement
with IBM Credit, is a commercially reasonable disposition or sale.
 
10.   Guarantor promises that (a) the Collateral is and shall remain free from
all claims and liens except IBM Credit's and claims and liens of Persons who
have executed an Intercreditor Agreement or a subordination agreement with IBM
Credit; (b) Guarantor shall defend the Collateral against all other claims and
demands except of Persons who have executed an Intercreditor Agreement or a
subordination agreement with IBM Credit; and (c) Guarantor will notify IBM
Credit before it signs, or authorizes the signing of any financing statement
regardless of its coverage except with Persons who have executed an
Intercreditor Agreement or a subordination agreement with IBM Credit . Guarantor
authorizes IBM Credit to file with any filing office such financing statements,
amendments, addenda and other records showing IBM Credit as secured party,
Guarantor as the debtor and identifying IBM Credit's security interest in the
Collateral that IBM Credit deems necessary to perfect and maintain IBM Credit's
security interest in the Collateral. Guarantor will execute any and all
documents IBM Credit may request to confirm or perfect IBM Credit's title or
security interest in the Collateral.
 
11.   Guarantor will pay all taxes, license fees, assessments and charges on the
Collateral when due. Guarantor will be responsible for any loss of Collateral
for any reason whatsoever. Guarantor will keep the Collateral insured for its
full insurable value against loss or damage by fire, wind, theft and for
combined additional coverage, including vandalism and malicious mischief, and
for other risks as IBM Credit may require. Guarantor will obtain insurance under
such terms and in amounts as IBM Credit may specify, from time to time, in
companies acceptable to IBM Credit, with a loss-payee or mortgagee clause
payable to IBM Credit to the extent of any loss to the Collateral and containing
a waiver of all defenses against Guarantor that is acceptable to IBM Credit.
Guarantor further agrees to provide IBM Credit with written evidence of the
required insurance coverage and loss-payee or mortgagee clause. Guarantor
assigns to IBM Credit all sums not in excess of the unpaid debt owed IBM Credit,
and directs any insurance company to make payment directly to IBM Credit to be
applied to the unpaid debt owed IBM Credit. Guarantor further grants IBM Credit
an irrevocable power of attorney to endorse any draft and sign and file all of
the necessary papers, forms and documents to initiate and settle any and all
claims with respect to the Collateral. If Guarantor fails to pay any of the
above-referenced costs, charges or any insurance premiums, or if it fails to
insure the Collateral, IBM
 




 
 
 


CollGuar.lwp (8/2 I/O I)                                Page 3 of
6                                01-15-2003
 

--------------------------------------------------------------------------------



Credit may pay such costs, charges or any insurance premiums, and the amounts
paid shall be considered an additional debt owed by Guarantor to IBM Credit.
Guarantor will promptly notify IBM Credit of any loss, theft or destruction of
or damage to any of the Collateral.
 
12.   Guarantor will not rent, lease, lend, demonstrate, pledge, create a
security interest in, transfer or secrete any of the Collateral, or use the
Collateral for any purpose other than exhibition, without IBM Credit's prior
written consent.
 
13.   This Guaranty is assignable, shall be construed liberally in IBM Credit's
favor, and shall inure to the benefit of and bind IBM Credit's and Guarantor's
respective successors, personal representatives and assigns, and also benefit
any of IBM Credit's existing or future affiliates that may extend credit to
Customer.
 
14.   If Customer hereafter is incorporated, acquired by a corporation,
dissolved, or otherwise undergoes any change in its management, ownership,
identity, or organizational structure, this Guaranty shall continue to extend to
any Liabilities of the Customer or such resulting corporation, dissolved
corporation, or new or changed legal entity, or identity to IBM Credit.
 
15.   Guarantor waives: notice of the acceptance of this Guaranty, and of
presentment, demand and protest; notices of nonpayment, nonperformance and
dishonor; notices of amount of indebtedness of Customer outstanding at any time;
notices of the number and amount of advances made by IBM Credit to Customer in
reliance on this Guaranty; notice of the financial condition of Customer or any
other guarantor or any change therein; notice of the release of collateral for
the Liabilities, of any other guaranty, pledge or suretyship agreement or any
collateral therefor; notices of any legal proceedings or other efforts to
collect against Customer; notice of any recoupment, setoff, administrative
freeze on Customer's credit or assets; notice and any opportunity for a hearing
as to any prejudgment remedies; and any other demands and notices required by
law. Guarantor further waives all rights to assert against IBM Credit any
defense based on the lack of good faith. To the extent permitted by law,
Guarantor also waives any and all rights in and notices or demands relating to
any Collateral now or hereafter securing any of the Liabilities. All waivers by
Guarantor herein shall survive any termination or revocation of this Guaranty.
 
16.   Guarantor authorizes IBM Credit to sell at public or private sale or
otherwise realize upon the Collateral now or hereafter securing any of the
Liabilities, in such manner and upon such commercially reasonable terms and
conditions as IBM Credit deems best, all without advertisement or notice to
Customer, Guarantor, or any third parties. Guarantor further authorizes IBM
Credit to deal with the proceeds of such Collateral as provided in IBM Credit's
agreement with Customer, without prejudice to IBM Credit's claim for any
deficiency and free from any right or redemption on the part of Customer,
Guarantor or any third parties, which right or redemption is hereby waived
together with every formality prescribed by custom or by law in relation to any
such sale or other realization.
 
17.   Guarantor further agrees that all of its right, title and interest in, to
and under any loans, notes, debts and all other liabilities and obligations
whatsoever owed by Customer to Guarantor, whether heretofore or hereafter
created or incurred and for whatever amount, and all security therefor, shall be
now and hereafter at all times fully subordinated to all Liabilities. Guarantor
will not ask, demand or sue for, or take or receive payment of, all or any part
of such loans, notes, debts or any other liabilities or obligations whatsoever
or any security therefor, until and unless all of the Liabilities are paid,
performed and fully satisfied. In addition, until such time that the Liabilities
are indefeasibly paid in full, Guarantor irrevocably waives, for the benefit of
IBM Credit, any and all rights which it presently has, or may hereafter have,
whether by virtue of any payment or payments hereunder or otherwise, to be
subrogated to the rights of IBM Credit against the Customer with respect to any
such indebtedness of the Customer to IBM Credit.
 
18.   Guarantor has made an independent investigation of the financial condition
of Customer and gives this Guaranty based on that investigation and not upon any
representations made by IBM Credit. Guarantor acknowledges that it has access to
current and future Customer financial information which will enable Guarantor to
continuously remain informed of Customer's financial condition. Guarantor also
consents to and agrees that the obligations under this Guaranty shall not be
affected by IBM Credit's subsequent increases or
 




 
. 
 


CollGuar.lwp (8/21/01)                                Page 4 of
6                                01-15-2003
 
 

--------------------------------------------------------------------------------



decreases in the credit line that IBM Credit may grant to Customer;
substitutions, exchanges or releases of all or any part of the Collateral now or
hereafter securing any of the Liabilities; sales or other dispositions of any or
all of the Collateral now or hereafter securing any of the Liabilities without
demands, advertisement or notice of the time or place of the sales or other
dispositions; realizing on the Collateral to the extent IBM Credit, in IBM
Credit's sole discretion, deems proper; or purchases of all or any part of the
Collateral for IBM Credit's own account.
 
19.   This Guaranty and any and all obligations, liabilities, terms and
provisions herein shall survive any and all bankruptcy or insolvency
proceedings, actions and/or claims brought by or against Customer, whether such
proceedings, actions and/or claims are federal and/or state.
 
20.   This Guaranty is submitted by Guarantor to IBM Credit (for IBM Credit's
acceptance or rejection thereof) at IBM Credit's above specified office; as an
offer by Guarantor to guaranty the credit and financial accommodations provided
by IBM Credit to Customer. If accepted, this Guaranty shall be deemed to have
been made at IBM Credit's above-specified office. This Guaranty and all
obligations pursuant thereto, shall be governed and controlled as to
interpretation, enforcement, validity, construction, effect and, in all other
respects by the laws of the State of New York without giving effect to the
principles of conflicts of laws. Guarantor, to induce IBM Credit to accept this
Guaranty, agrees that all actions or proceedings arising directly or indirectly
in connection with, out of, related to or from this Guaranty may be litigated,
at IBM Credit's sole discretion and election, in courts within the State of New
York. Guarantor consents and submits to the jurisdiction of any local, state or
federal court located within that state. Guarantor waives any right to transfer
or change the venue of any litigation brought against Guarantor by IBM Credit in
accordance with this paragraph.
 
21.   Any delay by IBM Credit, or IBM Credit's successors, affiliates or assigns
in exercising any or all rights granted IBM Credit under this Guaranty shall not
operate as a waiver of those rights. Furthermore, any failure by IBM Credit, IBM
Credit's successors, affiliates or assigns, to exercise any or all rights
granted IBM Credit under this Guaranty shall not operate as a waiver of IBM
Credit's right to exercise any or all of them later. This document contains the
full agreement of the parties concerning the guaranty of Customer's Liabilities
and can be varied only by a document signed by all of the parties hereto.
 
THE PARTIES AGREE THAT ANY ACTION, SUIT OR PROCEEDING, RELATING DIRECTLY OR
INDIRECTLY TO THIS GUARANTY, OR THE RELATIONSHIP BETWEEN IBM CREDIT AND
GUARANTOR, WILL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE WITHOUT
A JURY. THUS, THE PARTIES HEREBY WAIVE ANY RIGHT TO A JURY TRIAL IN ANY SUCH
ACTION, SUIT OR PROCEEDING.


 
IBM Credit
LLC                                                                                      
En Pointe Technologies, Inc.
By:  /s/ Robert
Gasiorowski                                                                  
          By: /s/ Javed
Latif                                                                
Print Name: Robert
Gasiorowski                                                                            
Print Name:  Javed
Latif                                                              
Title: Regional Credit
Officer                                                                                 
Title:   CFO


CollGuar.lwp (8/2 I/O I)                                Page 5 of
6                                01-15-2003
 
 

--------------------------------------------------------------------------------


 

SECRETARY'S CERTIFICATE


 
I, Robert A. Mercer, certify that I am the Secretary of En Pointe Technologies,
Inc. and that I am custodian of the Customer's organizational books and records,
including the minutes of the meetings of the Customer's Board of Directors. I
further certify as follows:


 The following is a true, accurate and compared copy of a Resolution (the
"Resolution") adopted by the Customer's Board of Directors at a special meeting
thereof held on due notice at which there was present a quorum authorized to
adopt the Resolution and the entire proceedings of which were proper and in
accordance with the Customer's Governing Documents. The Resolution was duly
made, seconded and unanimously adopted, remains in full force and effect and has
not been revoked, annulled, amended or modified in any manner whatsoever, and
each authorization and empowerment contained in the Resolution is permitted and
proper under the Customer's Governing Documents:


"Resolved, that:


BE IT RESOLVED that any officer of this corporation is hereby authorized to
execute a guaranty of the obligations of En Pointe Technologies Sales, Inc.
("Dealer") to IBM Credit LLC (“IBM”) on behalf of the corporation, which
instrument may contain such terms as the above named persons may see fit
including, but not limited to a waiver of notice of the acceptance of the
guaranty; presentment; demand; protest; notices of nonpayment, nonperformance,
dishonor, the amount of indebtedness of Dealer outstanding at any time, any
legal proceedings against Dealer, and any other demands and notices required by
law; and any right of contribution from other guarantors.  As security for such
guaranty to IBM, any officer of this corporation is hereby authorized to pledge,
assign, mortgage, grant security interests, and otherwise transfer to IBM as
collateral security for any obligations of this corporation to IBM, whenever and
however arising, any assets of this corporation, whether now owned or hereafter
acquired.
 


           


            IN WITNESS WHEREOF, I have signed this certificate this 18th day of
March, 2008.




                                                                                   /s/
Robert A. Mercer          
                                                                                   
Name:  Robert A. Mercer


 
 
(SEAL)
 
 
 




 
CollGuar.lwp (8/21/01)                                Page 6 of
6                                01-15-2003
 

 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 